

116 S4035 IS: Trail Stewardship for Economic Recovery Act of 2020
U.S. Senate
2020-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4035IN THE SENATE OF THE UNITED STATESJune 23, 2020Mr. Daines (for himself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo establish and provide for the use of amounts in a Trail Stewardship for Economic Recovery Fund, and for other purposes.1.Short titleThis Act may be cited as the Trail Stewardship for Economic Recovery Act of 2020.2.Establishment and use of Trail Stewardship for Economic Recovery Fund(a)EstablishmentThere is established in the Treasury of the United States a fund, to be known as the Trail Stewardship for Economic Recovery Fund (referred to in this section as the Fund).(b)Deposit into the FundOn the date of enactment of this Act, out of amounts in the Treasury not otherwise obligated, the Secretary of the Treasury shall deposit into the Fund $200,000,000, to remain available until expended and without further appropriation or fiscal year limitation, to carry out the purposes described in subsection (c).(c)Use of fund(1)In generalThe Secretary of Agriculture, acting through the Chief of the Forest Service (referred to in this section as the Secretary), shall use amounts in the Fund to enter into cooperative agreements or contracts with an outfitter or guide to complete, on National Forest System land—(A)trail maintenance projects; and (B)additional invasive plant and noxious weed prevention and control projects. (2)PreferenceIn entering into cooperative agreements or contracts under paragraph (1), the Secretary shall—(A)give preference to projects described in subparagraphs (A) and (B) of paragraph (1) that can be performed in an area that the Secretary has selected as a priority area under section 5 of the National Forest System Trails Stewardship Act (16 U.S.C. 583k–3); and(B)expedite projects with the goal of initiating the majority of the projects not later than 120 days after the date of enactment of this Act. (3)Contracts and agreementsA cooperative agreement or contract that is entered into under paragraph (1)—(A)shall not be subject to any requirement relating to the procurement of matching funds under any other provision of law; and (B)may contain such terms and conditions as the Secretary requires.(d)Submission of list of projects to CongressNot later than 180 days after the date of enactment of this Act, and annually thereafter for each fiscal year for which amounts made available under subsection (b) are expended, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a list of projects described in subparagraphs (A) and (B) of subsection (c)(1) that—(1)meet the criteria described in this section; and(2)have been, or are expected to be, funded from amounts made available under subsection (b).